Citation Nr: 1012103	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-14 766	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a bilateral eye 
condition.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right groin 
injury.

6.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.

7.  Entitlement to service connection for posttraumatic 
stress disorder.

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in March 2009, when 
it was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The claim of service connection for a skin condition to 
include as due to herbicide exposure is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.
FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome is not currently shown.

2.  A bilateral eye condition is not currently shown.

3.  Rhinitis is not currently shown.

4.  A neck disability is not currently shown.

5.  A right groin injury is not currently shown.

6.  Posttraumatic stress disorder is not currently shown.

CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for service connection of a bilateral eye 
condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for service connection of rhinitis have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

4.  The criteria for service connection of a neck disability 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The criteria for service connection of a right groin 
injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§3.303, 3.304 (2009).

6.  The criteria for service connection of posttraumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre- and post- adjudication VCAA 
notice by letters dated in February 2005 and April 2009.  The 
Veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree 
of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after 
content-complying VCAA notice was provided the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in February 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment and service personnel records.  The Veteran 
identified several private medical providers for the claimed 
disabilities and on remand was asked by letter in April 2009 
to provide signed medical releases to enable VA to obtain 
copies of the pertinent treatment records.  However, the 
Veteran did not respond and has not provided the necessary 
releases.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development is not 
required because there is no record the Veteran had any of 
the disabilities during service.  Further, there is no 
medical evidence of record establishing that the Veteran 
currently, or at any time during the appeals period had, any 
of the disabilities.  

While the Veteran has alleged that he was exposed to 
herbicidal agents while in service, none of the claimed 
disabilities are included in the list of conditions for which 
presumptive service connection is afforded under 38 C.F.R. 
§ 3.309.  As the evidence does not indicate any disability 
that may be associated with service, a medical examination or 
medical opinion is not required to decide the claims.

In light of the above, the Board finds no indication of the 
existence of additional evidence to substantiate the claim 
and concludes that no further assistance to the Veteran in 
developing the pertinent facts is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era (beginning in January 1962 
and ending in May 1975) shall be presumed to have been 
exposed during such service to certain herbicide agents, 
including an herbicide commonly referred to as Agent Orange.  
38 U.S.C.A. § 1116(f).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

Conditions for which presumptive service connection as a 
result of exposure to herbicidal agents may be granted under 
38 C.F.R. § 3.309(e) are, at present: AL amyloidosis; 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In a service connection claim, the threshold question is 
whether or not the Veteran actually has the disability for 
which service connection is sought.  In the absence of proof 
of present (at any time during the pendency of the claim, see 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) 
disability, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The requirement of a current disability may be met 
by evidence of symptomatology at the time of filing or at any 
point during the pendency of the claim.  McClain, 21 Vet. 
App. at 323.

Facts

The Veteran's service treatment and service personnel records 
are silent as to any symptom, complaint, diagnose, or 
treatment of carpal tunnel syndrome, eye conditions, neck 
pain or other disability, rhinitis or other nose condition, 
groin injuries, or posttraumatic stress disorder during 
service.  

In April 2005, the Veteran submitted a list of private 
medical providers and stated that he had been exposed to 
Agent Orange and other herbicides, and described some of the 
symptoms of his claimed disabilities.  He also reported that 
his duties aboard ship included chipping off paint, removing 
asbestos insulation from pipes, loading bombs and herbicides, 
managing small boats aboard ship, and ferrying fellow 
servicemen to shore as needed. 

As discussed above, no post-service treatment records have 
been provided and the Veteran has not responded to requests 
for signed releases for those medical records.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

Initially, the Board notes that none of the Veteran's claimed 
disabilities - bilateral carpal tunnel syndrome, a bilateral 
eye condition, a neck disability, rhinitis, a right groin 
injury, or posttraumatic stress disorder -  is included 
within the presumptions related to herbicide exposure under 
38 C.F.R. § 3.309(e).  Therefore, service connection on a 
presumptive basis for each of the claimed condition must be 
denied.  However, direct service connection for each 
condition must still be addressed.

Bilateral Carpal Tunnel Syndrome

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for bilateral 
carpal tunnel syndrome or any of the symptoms thereof, 
including during his active military service.  

While the Veteran has reported pain and numbness in his hands 
and arms and is competent to provide evidence regarding 
symptoms he has experienced, he lacks the medical training 
and expertise necessary to diagnose bilateral carpal tunnel 
syndrome.  Therefore, competent medical evidence is required 
to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

There is no competent medical evidence of record of a 
diagnosis of carpal tunnel syndrome, or of any relationship 
between the symptoms claimed by the Veteran and his military 
service.  Therefore, the Board rejects the Veteran's 
statements as favorable evidence on the questions of either a 
current diagnosis of carpal tunnel syndrome or of any 
relationship between the symptoms complained of and his 
military service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that pain alone without a 
diagnosed or underlying malady or condition is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).  

As explained above, without evidence of a current diagnosis 
and an event in service, no medical examination is required 
to adjudicate the claim.  Without medical evidence of a 
current diagnosis of a claimed disability, the threshold 
requirement for establishing service connection for such 
disability is not met.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the claim of service connection for 
bilateral carpal tunnel syndrome must be denied.  

Bilateral Eye Condition

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for an eye 
condition, including during his active military service.  

While the Veteran has reported that he experiences redness in 
both eyes, and is considered competent to provide evidence on 
symptoms which he has experienced, he lacks the requisite 
medical training and expertise to provide a diagnosis of any 
eye condition.  Therefore, competent medical evidence is 
required to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



There is no competent medical evidence of record of a 
diagnosis of a bilateral eye condition or of any relationship 
between the symptoms identified by the Veteran and his 
military service.  Therefore, the Board rejects the Veteran's 
statements as favorable evidence on the questions of either a 
current diagnosis of an eye condition or of any relationship 
between the symptoms complained of and his military service.  

As explained above, without evidence of a current diagnosis 
and an event in service, no medical examination is required 
to adjudicate the claim.  Without medical evidence of a 
current diagnosis of a claimed disability, the threshold 
requirement for establishing service connection for such 
disability is not met.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the claim of service connection for 
an eye condition also must be denied.  

Rhinitis

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for rhinitis 
or any symptoms thereof, including during his active military 
service.  

While the Veteran has stated that he has a chronic runny nose 
and is competent to provide evidence on this symptom which 
he, as a layman, has observed, he does not have the medical 
training or expertise to render a diagnosis of rhinitis or 
any other nose condition.  Therefore, competent medical 
evidence is required to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



There is no competent medical evidence of record of a 
diagnosis of rhinitis or any other nasal condition, nor any 
evidence linking the symptoms complained of with the 
Veteran's active duty military service.  Therefore, the Board 
rejects the Veteran's statements as favorable evidence on the 
questions of either a current diagnosis of rhinitis or of any 
relationship between the symptoms complained of and his 
military service.  

As explained above, without evidence of a current diagnosis 
and an event in service, no medical examination is required 
to adjudicate the claim.  Without medical evidence of a 
current diagnosis of a claimed disability, the threshold 
requirement for establishing service connection for such 
disability is not met.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the claim of service connection for 
rhinitis also must be denied.  

Neck Disability

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for a neck 
disability or any symptoms thereof, including during his 
active duty military service.  

While the Veteran has stated that he experiences neck pain 
and other indications of a nerve problem in his neck, he does 
not have the medical training or expertise necessary to 
diagnose any neck disability.  Therefore, competent medical 
evidence is required to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



There is no competent medical evidence of record of a 
diagnosis of any neck disability or of a relationship between 
the Veteran's claimed symptoms and his military service.  
Therefore, the Board rejects the Veteran's statements as 
favorable evidence on the questions of either a current 
diagnosis of a neck disability or of any relationship between 
the symptoms complained of and his military service.  

As explained above, without evidence of a current diagnosis 
and an event in service, no medical examination is required 
to adjudicate the claim.  Without medical evidence of a 
current diagnosis of a claimed disability, the threshold 
requirement for establishing service connection for such 
disability, to include on a presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309, is not met.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, the claim of service connection 
for a neck disability also must be denied.  

Right Groin Injury

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for a right 
groin injury, including during service.  The information 
which the Veteran submitted regarding his private treatment 
providers included an appointment card for an urologist with 
a handwritten notation of "swollen right testicle."  
However, no additional information is included regarding the 
nature or etiology of any injury or disability which might 
give rise to this symptom.  

While the Veteran is competent to testify to symptoms such as 
swelling which are capable of lay observation, he lacks the 
necessary medical training and expertise to diagnose a 
specific injury or disability related to the right groin 
area.  Therefore, competent medical evidence is required to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

There is no competent medical evidence of record of a 
diagnosis of an injury or disability of the right groin, as 
opposed to a symptom such as swelling, nor of any 
relationship between this symptom and the Veteran's military 
service.  There is also nothing to indicate the credentials 
or competency of whoever made the notation on the appointment 
card.  Therefore, the Board rejects both the Veteran's 
statements and the cryptic notation of swollen right testicle 
as favorable evidence on the questions of either a current 
diagnosis of a right groin injury or disability or of any 
relationship between the symptoms complained of and his 
military service.  

As explained above, without evidence of a current diagnosis 
and an event in service, no medical examination is required 
to adjudicate the claim.  Without medical evidence of a 
current diagnosis of a claimed disability, the threshold 
requirement for establishing service connection for such 
disability is not met.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the claim of service connection for a 
right groin injury also must be denied.  

Posttraumatic Stress Disorder

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for 
posttraumatic stress disorder or any symptoms thereof, 
including during his active duty military service.  

While the Veteran has reported that he experiences 
depression, anxiety, nightmares, and other problems sleeping, 
all of which are symptoms capable of lay observation, he does 
not possess the medical training or expertise necessary to 
diagnose posttraumatic stress disorder.  Therefore, competent 
medical evidence is required to substantiate the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

There is no competent medical evidence of record of a 
diagnosis of posttraumatic stress disorder or other 
psychiatric condition, nor of a link between any such 
condition and the Veteran's active duty military service.  
Therefore, the Board rejects the Veteran's statements as 
favorable evidence on the questions of either a current 
diagnosis of a posttraumatic stress disorder or of any 
relationship between the symptoms complained of and his 
military service.  

As explained above, without evidence of a current diagnosis 
and an event in service, no medical examination is required 
to adjudicate the claim.  Without medical evidence of a 
current diagnosis of a claimed disability, the threshold 
requirement for establishing service connection for such 
disability is not met.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the claim of service connection for 
posttraumatic stress disorder also must be denied.  


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for a bilateral eye condition is denied.

Service connection for rhinitis is denied.

Service connection for a neck condition is denied.

Service connection for a right groin injury is denied.

Service connection for posttraumatic stress disorder is 
denied.




REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran is competent to provide evidence as to any 
symptoms or conditions which are capable of lay observation.  
He has reported that his fingernails fell off and that he 
experiences redness, itching, and pain on both his feet and 
his arms, all of which he attributes to herbicide exposure in 
Vietnam.  

The Veteran's service treatment records show that in February 
1964 he was seen for dermatitis in his legs.  In addition, 
the Veteran was assigned to the U.S.S. Princeton, which was 
present at least in the waters off of Vietnam, as shown in 
the Veteran's personnel records, and he has indicated that he 
ferried servicemen to shore as part of his duties.  As such, 
it is possible that he falls within the provisions of 
38 C.F.R. § 3.309 with presumptive exposure to herbicidal 
agents.  Among the conditions afforded presumptive service 
connection are chloracne and other acneform diseases of the 
skin.  In light of the Veteran's current symptoms, the 
findings in service, and the possible exposure to herbicides, 
the low threshold standard of McLendon is met.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
sources of treatment for his skin 
condition and to provide any releases 
necessary for VA to secure records of 
such treatment.  Of particular interest 
is a release for treatment records from 
Dr. P.K.  

2.  Ask the Veteran for additional 
information as to when and where he set 
foot in Vietnam.

3.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that any skin condition 
is related to dermatitis noted in the 
Veteran's service treatment records.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

A copy of the claims file should be 
provided to the examiner for review. 

4.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


